Citation Nr: 1735781	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than June 5, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran service on active duty from April 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  It was previously remanded by the Board in August 2011, July 2014, and April 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Most regrettably, as explained fully below, the appealed issue must again be remanded to resolve issues that must be adequately resolved prior to the Board's adjudication.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2016).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b).

The sole service-connected disability prior to June 5, 2006, was lumbar degenerative disk disease with radiculopathy, rated 40 percent disabling for several years prior to June 5, 2006.  By an October 2008 decision a Decision Review Officer (DRO) granted an increased rating to 60 percent for this disability, while also granting separate 40 percent disability ratings for radiculopathy into each lower extremity, with these new and higher ratings all assigned effective June 5, 2006.  

The Board in April 2010 issued a decision, now final, denying a rating above 60 percent for service-connected low back disability and denying an earlier effective date for the assigned 60 percent rating for a back disability.  38 U.S.C.A. § 7104(b) (West 2002).  As the Board noted in its August 2011 and July 2014 remands, the appealed TDIU claim does not include the issues of ratings or effective dates for Veteran's underlying service-connected low back disability and radiculopathies into the lower extremities.  Thus, the sole question on appeal is entitlement to TDIU prior to June 5, 2006, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The sole 40 percent rating assigned prior to June 5, 2006, does not meet the schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a).  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).

The Board in an April 2000 decision recognized statements by the Veteran and his representative in 1999 as constituting a request to reopen the claim of entitlement to TDIU, and referred this issue to the RO for appropriate action.  Following development, the DRO in the October 2008 decision granted TDIU.  As a form of increased rating, TDIU may be granted up to a year prior to the date of receipt of a formal or informal claim for increase.  38 C.F.R. § 3.400(o) (2016); See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (TDIU claim is a request for a higher rating).  

The Board in April 2015 remanded the case for referral of the TDIU issue to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether entitlement to TDIU is warranted on an extraschedular basis prior to June 5, 2006.  This request was to include a "full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue."

The Appeals Management Center (AMC) made that request in September 2015, and an opinion against granting an earlier effective date for TDIU was issued by the Director, Compensation Service, in October 2015.  

Of initial relevance, the AMC's request to the Director, Compensation Service, critically failed to address the question of illiteracy, as discussed below.  The AMC request also erroneously stated, "There are no medical opinions that indicate the Veteran is unemployable due to service-connected disabilities."  This statement is false, though there are no such medical opinions prior to June 5, 2006.  The record contains a February 5, 2008 letter by D. B., M.D., a private physician, who solely addresses the Veteran's low back disability with radiculopathy, and concluded in reference to this disability, "He is totally disabled from any and all gainful employment."  The VA examiner who examined the Veteran in June 2008 to address his service-connected lumbar spine disability similarly concludes, "Overall this Veteran's spine conditions as listed above are most likely related to the injury that occurred in the service and rendered him permanently unemployable from sedentary and from physical employment."

Following other development, accurate instructions should be sent to the Director, Compensation Service, to afford the Director an opportunity to change his opinion if warranted.  

The Veteran was afforded a VA examination in February 1999 when he reported that he was on Social Security disability.  However, inquiries to the Social Security Administration (SSA) revealed that since 1996 the Veteran was not receiving SSA disability but rather regular Social Security retirement.  Some records were previously obtained from SSA, but a reply from SSA informed that no further medical records were available.  At the February 1999 examination it was noted that the Veteran had worked in various physical capacities over the years, including construction jobs, and had suffered back strains on multiple occasions in the course of such work.  

The Veteran's VA treatment records from the 1970s reflect that the Veteran was then illiterate and suffered from some associated psychiatric difficulties (particularly depression), a sense of inadequacy, and externalization of problems (attributing problems to circumstances outside his control).  Also noted in these records are the Veteran's self-reports insisting that he could not work, somatic problems (reported physical difficulties without objective findings), and sociopathic features.  The Veteran's psychological conditions and any personality issues, because they are not service connected, cannot be considered for the TDIU claim.  However, the Veteran's illiteracy may be considered, and a lack of adequate education for any work requiring reading or writing would certainly magnify the impact of the Veteran's service-connected low back disability on his work capacity, and hence must be considered for the appealed claim. 38 C.F.R. § 4.16 (a), (b). 

In a November 1991 private psychiatric examination conducted for SSA disability purposes, it was reported that the Veteran could read to a limited extent but could not spell words of more than four letters.  He then reported that he had always worked with his hands, as a construction mechanic most of his life, with some time working in machine shops and his last job as a truck driver and light duty mechanic.  He reported that he stopped working in October 1989 because he had hurt his back at work, adding that he had back difficulty since being injured in service, and now had arthritis and degenerative disk disease, and could not stand up very long.  He added that his doctor had advised him that if he tried to work he would be in a wheelchair within a year due to his back.  

Other self-reported histories as noted in examination records support this history of last working in October 1989 and ceasing work due to significant re-injury of his low back in the course of physical labor.  

That November 1991 examiner diagnosed dysthymic disorder, generalized anxiety reaction with panic feelings, alcoholism, and passive-aggressive personality, passive-dependent type.  However, as already noted, because they are not service connected, these conditions cannot be considered for TDIU purposes.  

The Veteran's submitted few hand-written statements and letters in support of his claims suggest a possibility of his having acquired greater literacy over the years, and hence he could potentially perform non-physical work.  The question of the Veteran's literacy prior to June 5, 2006, should be resolved in furtherance of his claim.  

The VA spine examination upon which the DRO relied to grant TDIU, conducted in June 2008 by a nurse practitioner, appears to reflect limited review of the record and questionable knowledge of disorders of the spine.  Specifically, the July 2008 examiner accepts the Veteran's self-report of a history of "fracture of some facets in the lumbar spine" in his injury in service, without referencing any documented history of such fractures, and without recognition that past records do not document such fractures and to the contrary include multiple x-ray reports of the lumbosacral spine over the decades since service in which no such fractures are identified.  The June 2008 examiner also apparently accepted, without explanation, a medical condition based on the Veteran's self-report an upward-migrating medical condition of the spine from the lumbar up to the cervical spine involving pain symptoms of these parts.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The June 2008 VA spine examination was the only VA examination afforded the Veteran to evaluate his spine subsequent to the last prior VA examination in February 1999.  However, findings upon the February 1999 examination did not reveal more than mild lumbosacral degenerative disk disease with early degenerative changes, a transitional vertebra, and showed no radiculopathy at that time.  The Board concludes that this June 2008 examination was not adequate both because it relied on an unsubstantiated and contradicted history of lumbar spine fractures and because it demonstrated the examiner's apparent inadequate knowledge of spine pathophysiology.  Hence, a retrospective examination, conducted by a neurologist or specialist in disorders of the spine, is warranted to attempt to ascertain the degree of lumbar impairment and its impact on employment capacity for the interval between February 1999 and June 2006.  

The June 2008 examiner also noted that the Veteran saw a private doctor, Dr. Coy, in Charlotte.  The Veteran also then informed that he went to the emergency room twice in the past year, once at the Pennock Hospital in Hastings, Michigan, and once at Hayes-Greene-Beach Hospital in Charlotte, on both occasions because his back went out.  The Veteran reported that during these emergency room visits he had received significant pain medication and was prescribed one to two weeks of bed rest.  These records are relevant to the earlier effective date claim, but it does not appear that they were ever sought.  Hence, they should be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate authorization and assistance from the Veteran, records should be obtained from emergency room visits at the Pennock Hospital in Hastings, Michigan, and the Hayes Greene Beach Memorial Hospital in Charlotte, Michigan, in 2007 or 2008.  Records should also be obtained from the Veteran's private physician, Dr. Coy, also in Charlotte, including particularly records from 1998 to 2008.    

2.  With any assistance necessary from the Veteran undertake appropriate development to obtain any other outstanding medical records pertinent to the issue on appeal, to include pertinent VA treatment records.

3.  An in-person vocational literacy evaluation should be undertaken to ascertain the Veteran's current degree of functional literacy and impacts of any illiteracy on the Veteran's capacity for different forms of work.  The examiner should attempt to provide an assessment of the Veteran's degree of functional literacy during the interval from February 1999 to June 2006.  The examiner should base these evaluations on current examination of the Veteran and any self-written documents contained in the claims file, including particularly statements he submitted in support of his claim, if written by himself.  Pertinent findings should be detailed in the evaluation report.

4.  Thereafter, schedule the Veteran for an in-person VA retrospective examination by a neurologist or specialist in disorders of the spine, to provide an assessment of the nature and degree of impairment of the Veteran's service-connected lumbar degenerative disk disease with radiculopathy, and in particular, its impact on employment capacity for the interval between February 1999 and June 2006.  The claims file should be reviewed by the examiner in conjunction with the examination.   

When providing this assessment, the examiner should try to differentiate impacts on employment capacity of unrelated, non-service-connected disorders from such impacts due to the service-connected lumbar degenerative disk disease with radiculopathy.  The examiner must provide a complete rationale (explanation supported by facts found and medical knowledge) for opinions expressed.  

5.  Following the above development, an additional request should be sent to the Director, Compensation Service.  Provide the Director with an amended statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having bearing on the issue.  In particular, the statement must accurately reflect relevant medical opinions of record as well as available information about the Veteran's degree of literacy, to afford the Director an opportunity to change the prior obtained opinion, if warranted, regarding entitlement to TDIU on an extraschedular basis for the rating period prior to June 5, 2006.  See 38 C.F.R. § 4.16(b).

6.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to an effective date earlier than June 5, 2006, for entitlement to TDIU.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




